UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05549 Reynolds Funds, Inc. (Exact name of registrant as specified in charter) c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee,WI53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 3565 South Las Vegas Blvd. #403 Las Vegas, NV 89109 Registrant's telephone number, including area code: (415) 265-7167 Date of fiscal year end:September 30 Date of reporting period: March 31, 2012 Item 1. Reports to Stockholders. SEMIANNUAL REPORT March 31, 2012 REYNOLDS BLUE CHIP GROWTH FUND Seeking Long-Term Capital Appreciation A No-Load Mutual Fund 1-800-773-9665 www.reynoldsfunds.com REYNOLDS BLUE CHIP GROWTH FUND May 18, 2012 Dear Fellow Shareholders: Performance highlights (March 31, 2012) The Reynolds Blue Chip Growth Fund has a 5 Star(1) overall rating from Morningstar.This is Morningstar’s highest overall mutual fund rating.The performance of the Reynolds Blue Chip Growth Fund (the “Fund” or the “Blue Chip Fund”) in the six months ended March 31, 2012 was +28.09%.The performance of the Standard & Poor’s 500 Index(2)during that same period was +25.89%.The annualized average total returns of the Reynolds Blue Chip Growth Fund for the 1-year, 3-year, 5-year and 10-year periods through March 31, 2012 were +1.55%, +23.91%, +14.72%, and +6.45%, respectively.The annualized average total returns for the Fund’s benchmark, the Standard & Poor’s 500, for the 1-year, 3-year, 5-year and 10-year periods through March 31, 2012 were +8.54%, +23.42%, +2.01%, and +4.12%, respectively.The performance of the Reynolds Blue Chip Growth Fund was +15.90% in the three months ended March 31, 2012.The performance of the Standard & Poor’s 500 Index during that same period was +12.59%. One Year Three Year Average Five Year Average Ten Year Average Returns Annual Returns Annual Returns Annual Returns ■ Reynolds Blue Chip Growth Fund ■ Standard & Poor’s 500(2) The top 10% of all mutual funds in Morningstar’s universe of mutual funds are awarded a 5 Star Rating.This is out of 1,459 funds in Morningstar’s Large Growth Category which is the Fund’s Morningstar Category.The Overall Morningstar Rating for a fund is derived from a weighted-average of the performance figures associated with its three-, five-, and ten -year (if applicable) ratings, based on risk-adjusted returns.For each fund with at least a three-year history, Morningstar calculates a Morningstar Rating™ based on a Morningstar Risk-Adjusted Return measure that accounts for variation in a fund’s monthly performance (including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance.The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star.Past performance is no guarantee of future results. The Standard & Poor’s 500 Index consists of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Standard & Poor’s Ratings Group designates the stocks to be included in the Index on a statistical basis.A particular stock’s weighting in the Index is based on its relative total market value (i.e. its market price per share times the number of shares outstanding.)Stocks may be added or deleted from the Index from time to time. Investment Strategy We had an extremely high cash position in the Reynolds Blue Chip Growth Fund during the period from October 2007 to March 2009 when the stock market was in a correction phase.We started buying near the market bottom in March 2009.We believe that stocks are selling at attractive valuations based on historical valuation measures.One of these valuation measures is a company’s price earnings ratio relative to inflation, interest rates and the economic outlook.Another valuation measure is a company’s price earnings ratio relative to its forecasted earnings growth rate (the PEG ratio).Many stocks of - 1 - high quality companies are currently selling at PE ratios and PEG ratios toward the lower end of their historical ranges and we believe that they are attractively valued. The U.S. Economy The U.S. economic recovery that started in mid-2009 has continued, although at a modest pace, so far in 2012.The U.S. economic recovery continues to be affected by a number of secular factors that are altering the pace and composition of growth.The economy in 2012 is being affected by high unemployment, greater prudence and less speculation in lending, reduced government spending for the last six straight quarters, and weakness overseas.The U.S. economy is growing, but at a lower than ideal rate.For example, growth of 3% or better is needed to meaningfully reduce unemployment which is currently around 8%.The Federal Reserve Board’s (the Fed’s) second round of economic stimulus named “Operation Twist”, which involved purchasing longer term maturity Treasury Bonds and selling shorter term maturity Treasury Bonds, is scheduled to end on June 30, 2012.This stimulus tended to moderately lower longer term interest rates and added a moderate amount to economic growth.There are currently no announced plans by the Fed for a third round of stimulus.Economic growth has recently slowed.U.S. Gross Domestic Product (GDP) expanded at an inflation-adjusted annual rate of 2.2% in the quarter ended March 31, 2012 helped by a strong private sector including strong consumer spending and hurt by a weak public sector.For the next six months the outlook remains for modest but less than ideal growth accompanied by high unemployment, modest inflation pressures, no change in the Federal Reserve policy on the federal funds rate, a strong private sector and a weak public sector.The economy will continue to be characterized by large fiscal deficits.GDP increased 1.7% in 2011 and 3.0% in 2010, after decreasing 3.6% in calendar 2009, after no change (0.0%) in calendar 2008, and increasing 2.1% in 2007.Only modest GDP gains are forecast for the next two years.U.S. GDP is forecast to expand at a 1.8% rate in the quarter ended June 30, 2012 and at 2.1% for the year ended December 31, 2012 and 2.1% for 2013. U.S. inflation numbers have been helped in the last few years by global competition and technology innovations that are helping to lower production and distribution costs.Inflation, as measured by the Consumer Price Index, increased 3.1% in 2011 and 1.6% in 2010 after decreasing 0.3% in 2009, increasing 3.8% in 2008, and increasing 2.9% in 2007.U.S. inflation increased 2.8% in the first quarter of 2012 and is forecast to increase 2.3% in the second quarter of 2012.U.S. inflation is forecast to increase 2.1% in 2012 and 1.9% in 2013. There are some current and potential economic and investment negatives at the present time including: (1) unemployment at 8.1% is still high as hiring continues cautious and recent employment gains have been weaker than expected; (2) high oil prices including higher gasoline prices continue to negatively affect economic growth; (3)mortgage rates are low, but mortgage credit is still somewhat tight; (4) business spending has recently slowed; (5) the U.S. deficit needs to be reduced; (6) there are major economic problems with some individual Euro-zone countries such as Greece, Italy, Ireland, Portugal, and Spain which may continue for some time and may spread to other countries; and (7) China’s economic growth projections have recently been lowered. Some current and potential economic and investment positives are: (1) consumer spending, which accounts for about 71% of the economy, expanded in the most recent quarter at the fastest pace in the last year; (2) employment and payrolls are increasing although at a modest rate; (3) there has been recent growth in commercial and residential construction; (4) auto sales have recently strengthened; (5) there has been an increase in the willingness of companies to commit capital as evidenced by the increase in merger and acquisition activity; (6) the economy has grown in the last ten quarters through the March 31, 2012 quarter and growth should continue in the near term; (7) growth in the service sector is broadening; (8) manufacturing production is strong; (9) businesses have been able to use the credit markets to strengthen their balance sheets; (10) short-term interest rates remain low helped by a low Fed Funds rate; (11) long-term Treasury rates are low; (12) many companies reported revenue growth, not just earnings growth, from cutting expenses in the most recent quarters; (13) the European bailout fund has been expanded; (14) current valuations of stocks are at the lower end of historical ranges; and (15) the U.S. economy currently has better fundamentals than the economies of most other industrialized countries. The World Economy The global economic recovery that started in mid-2009 has continued in 2012.Global economic activity slowed considerably in the second half of 2011, but appears to be stabilizing.The World Economy increased 4.0% in 2011 and 4.8% - 2 - in 2010 after decreasing 0.8% in 2009 and is forecast to increase 3.5% in 2012 and 4.0% in 2013.The Euro-zone is currently the weakest economic area among industrialized countries.Europe has been implementing significant fiscal retrenchment which is slowing their economic growth.The biggest risk to Euro-zone economic growth is related to the potential sovereign government debt crises that have appeared.The Euro-zone increased 1.5% in 2011 and 1.7% in 2010 after decreasing 4.0% in 2009.Euro-zone real GDP has decreased over the last two quarters.The Euro-zone is forecast to increase 0.2% in 2012 and 1.4% in 2013.Several Euro-zone countries including Spain, have slipped into a recession. The United Kingdom’s GDP increased 0.7% in 2011 and 1.3% in 2010 after decreasing 4.9% in 2009 and is forecast to increase 0.7% in 2012 and 1.7% in 2013.The U.K. has recently slipped into its first double dip recession since the 70’s.Japan decreased 0.7% in 2011 and increased 4.0% in 2010 after decreasing 5.2% in 2009 and is forecast to increase 1.4% in 2012 and increase 1.5% in 2013.Korea increased 3.6% in 2011 and 6.2% in 2010 after increasing 0.2% in 2009 and is forecast to increase 2.4% in 2012 and 3.4% in 2013.Canada increased 2.5% in 2011 and 3.1% in 2010 after decreasing 2.6% in 2009 and is forecast to increase 2.0% in 2012 and 2.4% in 2013. Some developing countries in the world have been growing faster than the U.S. in the last few years.Their economies continued to grow faster than the U.S. during the most recent worldwide economic slowdown and their economies are continuing to grow faster.Recovery is strongest in Asia with China having the strongest growth among “advanced economies”.Other Asian countries are having good growth rates as well.The biggest developing economies are many times referred to as the “BRIC” economy, which is short for Brazil, Russia, India, and China.China’s population is approximately 19% of the world’s total population of approximately seven billion.In the second quarter of 2010 China overtook Japan and became the world’s second largest economy after the U.S.It is the world’s fastest growing major economy.Many economists believe that China has a particularly good long-term outlook.Near term, however, there have been some cross currents in China’s economic outlook and China’s growth rate has recently slowed to about 8.0%.GDP increased 6.4% in 2011 and 10.4% in 2010 after increasing 8.5% in 2009 and is forecast to increase 8.0% in 2012 and 8.3% in 2013. India’s population is approximately 17% of the world’s population.It is the world’s second fastest growing major economy.India’s economy increased 6.6% in 2011 and 8.4% in 2010 after increasing 6.8% in 2009 and is forecast to increase 6.8% in 2012 and 7.3% in 2013. Brazil is Latin America’s biggest economy.GDP increased 2.7% in 2011 and 7.5% in 2010 after decreasing 0.2% in 2009 and is forecast to increase 2.9% in 2012 and 3.9% in 2013.Russia’s economy grew at 4.3% in 2011 and 4.0% in 2010 after decreasing 7.9% in 2009 and is forecast to increase 3.8% in 2012 and 3.2% in 2013. Many worldwide larger multinational companies should be well positioned to benefit long-term from worldwide growth.To the extent that some of these companies’ U.S. earnings are growing slower, this could be somewhat offset by their possible stronger foreign earnings.The long-term strategy of the Reynolds Blue Chip Growth Fund is to be structured to benefit from this worldwide growth by investing in many of these leading multinational growth companies. The Blue Chip Fund is positioned to participate in long-term worldwide growth trends through investments in multinational U.S. headquartered companies.In addition, the Fund has investments in leading foreign headquartered companies, whose stocks or American Depositary Receipts (ADRs) trade in the United States.These ADRs are denominated in dollars and they must use GAAP (Generally Accepted Accounting Principles) accounting to qualify as an ADR.The Blue Chip Fund may hold up to 35% of its assets in ADRs. Opportunistic Investing in Companies of Various Sizes and Diversified Among Various Industries The Reynolds Blue Chip Growth Fund usually invests in companies of various sizes as classified by their market capitalizations.A company’s market capitalization is calculated by taking the number of shares the company has outstanding multiplied by its current market price.Other considerations in selecting companies for the Fund include revenue growth rates, product innovations, financial strength, management’s knowledge and experience plus the overall economic and geopolitical environments and interest rates.The Fund’s investments are diversified among various industries. The long-term strategy of the Reynolds Blue Chip Growth Fund is to emphasize investment in worldwide “blue chip” growth companies.These companies are defined as companies with a minimum market capitalization of $1 billion.In the long- - 3 - term these companies build value as their earnings grow.This growth in value should ultimately be recognized in higher stock prices for these companies. Industry Sectors(3) as of March 31, 2012 The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Low Long-Term Interest Rates by Historical Standards are a Significant Positive for Stock Valuations Long-term interest rates remain near historically low levels.Low long-term interest rates usually result in higher stock valuations for many reasons including: Long-term borrowing costs of corporations are lower resulting in higher business confidence and profits. Long-term borrowing costs of individuals are lower which increases consumer confidence and spending. A company’s stock is usually valued by placing a present value on that company’s future stream of earnings and dividends.The present value is higher when interest and inflation rates are low. Linked Money Market Fund The First American Treasury Obligations Fund is a money market fund offered by an affiliate of our transfer agent, U.S. Bancorp Fund Services, LLC.This Fund is offered as a money market alternative to our shareholders.The First American Treasury Obligations Fund offers many free shareholder conveniences including automatic investment and withdrawal plans and check writing access to your funds and is linked to your holdings in the Reynolds Blue Chip Growth Fund.This Fund is also included on your quarterly statements. Information about the Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund Reynoldsfunds.com website:You can access current information about your investment holdings via our website, reynoldsfunds.com.You must first request a personal identification number (PIN) by calling our shareholder service representatives at 1-800-773-9665.You will be able to view your account list, account detail (including balances), transaction history, distributions, and the current Reynolds Blue Chip Growth Fund net asset value.Additional information available (PIN number not needed) includes quarterly updates of the returns of the Blue Chip Fund, top ten holdings and industry percentages.Also, detailed statistics and graphs of past performances from a link to Morningstar for the Blue Chip Fund. For automatic current daily net asset values:Call 1-800-773-9665 (1-800-7REYNOLDS) twenty-four hours a day, seven days a week and press “any key” then “1”.The updated current net asset value for the Blue Chip Fund is usually available each business day after 5 P.M. (PST). For the Reynolds Blue Chip Growth Fund shareholders to automatically access their current account information:Call 1-800-773-9665 (twenty-four hours a day, seven days a week), press “any key” then “2” and enter your 16 digit account number which appears at the top right of your statement. To speak to a Fund representative regarding the current daily net asset value, current account information and any other questions:Call 1-800-773-9665 and press “0” from 6 A.M. to 5 P.M. (PST). - 4 - Shareholder statement frequency: Consolidated statements summarizing the Blue Chip Fund and First American Treasury Obligations Fund accounts held by a shareholder are sent quarterly.In addition, individual Blue Chip Fund statements are sent whenever a transaction occurs.These transactions are: (1) statements are sent for the Blue Chip Fund or First American Treasury Obligations Fund when a shareholder purchases or redeems shares; (2) Blue Chip Fund statements are sent twice a year if, and when, any ordinary income or capital gains are distributed. Tax reporting:Individual 1099 forms, which summarize any dividend income and any long- or short-term capital gains, are sent annually to shareholders each January.The percentage of income earned from various government securities, if any, for the Blue Chip Fund and the First American Treasury Obligations Fund are also reported in January. Minimum investment:$1,000 for regular and retirement accounts ($100 for additional investments for all accounts – except for the Automatic Investment Plan, which is $50 for regular and retirement plan accounts). Retirement plans:All types are offered including Traditional IRA, Roth IRA, Coverdell Education Savings Account, SIMPLE IRA Plan, and SEP IRA. Automatic Investment Plan:There is no charge to automatically debit your checking account to invest in the Blue Chip Fund or the First American Treasury Obligations Fund ($50 minimum for either of these Funds) at periodic intervals to make automatic purchases in either of these Funds.This is useful for dollar cost averaging for the Blue Chip Fund. Systematic Withdrawal Plan:For shareholders with a $10,000 minimum starting balance, there is no charge to automatically redeem shares ($100 minimum) in the Blue Chip Fund or the First American Treasury Obligations Fund as often as monthly and send a check to you or transfer funds to your bank account. Free Check Writing:Free check writing ($100 minimum) is offered for accounts invested in the First American Treasury Obligations Fund. Exchanges or regular redemptions between the Blue Chip Fund and the First American Treasury Obligations Fund:As often as desired – no charge. NASDAQ symbols:Reynolds Blue Chip Growth Fund – RBCGX and First American Treasury Obligations Fund – FATXX. Portfolio Manager:Frederick Reynolds is the portfolio manager of the Reynolds Blue Chip Growth Fund. The Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund are No-Load:No front-end sales commissions or deferred sales charges (“loads”) are charged.Over 40% of all mutual funds impose these marketing charges that are ultimately paid by the shareholder.These marketing charges are either: (1) a front-end fee or “load” in which up to 5% of a shareholder’s assets are deducted from the original investment (some funds even charge a fee when a shareholder reinvests capital gains or dividends); or (2) a back-end penalty fee or “load” which is typically deducted from a shareholder’s account if a shareholder redeems within five years of the original investment.These fees reduce a shareholder’s return.The Blue Chip Fund and First American Treasury Obligations Fund are No-Load as they do not have these extra charges. We appreciate your continued confidence in the Reynolds Blue Chip Growth Fund and would like to welcome our new shareholders.We look forward to strong results in the future. Sincerely, Frederick L. Reynolds President This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Reynolds Blue Chip Growth Fund unless accompanied or preceded by the Fund’s current prospectus.Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.reynoldsfunds.com. - 5 - Reynolds Blue Chip Growth Fund COST DISCUSSION (Unaudited) As a shareholder of the Reynolds Blue Chip Growth Fund, you do not incur (except as described below) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees, but do incur ongoing costs, including management fees; distribution [and/or service] (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from October 1, 2011 through March 31, 2012. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check.Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 10/1/11 Value 3/31/12 Period* 10/1/11-3/31/12 Reynolds Blue Chip Growth Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.54% multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period between October 1, 2011 and March 31, 2012). For additional information about the Directors and Officers or for a description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities, please call (800) 773-9665 and request a Statement of Additional Information. One will be mailed to you free of charge. The Statement of Additional Information is also available on the website of the Securities and Exchange Commission (the “Commission”) at http://www.sec.gov. Information on how the Fund voted proxies relating to portfolio securities is available on the Fund’s website at http://www.reynoldsfunds.com or the website of the Commission no later than August 31 for the prior 12 months ending June 30.The Fund files its complete schedule of portfolio holdings with the Commission for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Form N-Q is available on the Commission’s website.The Fund’s Form N-Q may be reviewed and copied at the Commission’s Public Reference Room in Washington, D.C., and that information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. - 6 - Reynolds Blue Chip Growth Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2012 (Unaudited) ASSETS: Investments in securities, at value (cost $190,583,143) $ Receivable from shareholders for purchases Dividends receivable Receivable from investments sold Total assets $ LIABILITIES: Payable for investments purchased $ Payable to shareholders for redemptions Payable to adviser for management fees Due to custodian Other liabilities Total liabilities NET ASSETS: Capital Stock, $0.01 par value; 40,000,000 shares authorized; 3,570,343 shares outstanding Net unrealized appreciation on investments Accumulated net realized gain on investments Net assets Total liabilities and net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($212,638,427 ÷ 3,570,343 shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. SCHEDULE OF INVESTMENTS March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) COMMON STOCKS — 99.4% (a) Aerospace & Defense — 1.2% BE Aerospace, Inc.* $ The Boeing Co. Embraer S.A. - SP-ADR Esterline Technologies Corp.* General Dynamics Corp. Hexcel Corp.* Honeywell International Inc. Precision Castparts Corp. Raytheon Co. Spirit AeroSystems Holdings Inc.* TransDigm Group, Inc.* Triumph Group, Inc. United Technologies Corp. Air Freight & Logistics — 0.6% C. H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc. Cl B The accompanying notes to financial statements are an integral part of this schedule. - 7 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Airlines — 0.4% Alaska Air Group, Inc.* $ Allegiant Travel Co.* China Eastern Airlines Corporation Ltd. - SP-ADR* China Southern Airlines Company Ltd. - SP-ADR* Copa Holdings S.A. Cl A Delta Air Lines, Inc.* Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Ryanair Holdings PLC - SP-ADR* Southwest Airlines Co. Spirit Airlines Inc.* US Airways Group, Inc.* Auto Components — 0.6% BorgWarner, Inc.* China Automotive Systems, Inc.* Delphi Automotive PLC* Johnson Controls, Inc. Magna International Inc. Tenneco Inc.* TRW Automotive Holdings Corp.* Automobiles — 0.6% Ford Motor Co. General Motors Co.* Harley-Davidson, Inc. Honda Motor Co., Ltd. - SP-ADR Tata Motors Ltd. - SP-ADR Tesla Motors, Inc.* Toyota Motor Corp. - SP-ADR Beverages — 2.1% Anheuser-Busch InBev N.V. - SP-ADR The Boston Beer Company, Inc.* The Coca-Cola Co. Coca-Cola Enterprises Inc. Coca-Cola Femsa, S.A.B. de C.V. - SP-ADR Compania Cervecerias Unidas S.A. - SP-ADR Constellation Brands, Inc.* Cott Corp.* Diageo PLC - SP-ADR Dr Pepper Snapple Group, Inc. Fomento Economico Mexicano, S.A.B. de C.V. - SP-ADR Monster Beverage Corporation* PepsiCo, Inc. Biotechnology — 1.9% Affymax Inc.* Alexion Pharmaceuticals, Inc.* Alkermes PLC* Amgen Inc. Amylin Pharmaceuticals, Inc.* Arena Pharmaceuticals, Inc.* ARIAD Pharmaceuticals, Inc.* BioCryst Pharmaceuticals, Inc.* Biogen Idec Inc.* BioMarin Pharmaceutical Inc.* Celgene Corp.* Cell Therapeutics, Inc.* Dendreon Corp.* Gilead Sciences, Inc.* Human Genome Sciences, Inc.* Incyte Corp.* InterMune, Inc.* Medivation Inc.* Myriad Genetics, Inc.* Orexigen Therapeutics Inc.* Pharmacyclics, Inc.* Regeneron Pharmaceuticals, Inc.* SciClone Pharmaceuticals, Inc.* Seattle Genetics, Inc.* Threshold Pharmaceuticals Inc.* United Therapeutics Corporation* Vertex Pharmaceuticals Inc.* The accompanying notes to financial statements are an integral part of this schedule. - 8 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Biotechnology — 1.9% (Continued) Vical Inc.* $ Building Products — 0.2% Armstrong World Industries, Inc.* Fortune Brands Home & Security Inc.* Masco Corp. Owens Corning Inc.* USG Corporation* Capital Markets — 1.7% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. BGC Partners, Inc. BlackRock, Inc. Deutsche Bank AG E*Trade Financial Corp.* Financial Engines, Inc.* Franklin Resources, Inc. The Goldman Sachs Group, Inc. Invesco Limited Janus Capital Group Inc. Jefferies Group, Inc. Legg Mason, Inc. Morgan Stanley Piper Jaffray Companies, Inc.* T. Rowe Price Group Inc. Raymond James Financial, Inc. Safeguard Scientifics, Inc.* The Charles Schwab Corporation SEI Investments Co. State Street Corp. TD Ameritrade Holding Corp. Virtus Investment Partners Inc.* Waddell & Reed Financial, Inc. Chemicals — 3.4% Agrium Inc. Airgas, Inc. Albemarle Corporation CF Industries Holdings, Inc. The Dow Chemical Co. E.I. du Pont de Nemours and Co. Eastman Chemical Co. Ecolab Inc. Ferro Corporation* FMC Corporation W.R. Grace & Co.* Huntsman Corporation International Flavors & Fragrances Inc. Intrepid Potash, Inc.* Koppers Holdings, Inc. Kraton Performance Polymers, Inc.* Kronos Worldwide, Inc. LyondellBasell Industries N.V. Monsanto Company The Mosaic Company NewMarket Corporation Olin Corp. Potash Corporation of Saskatchewan Inc. PPG Industries, Inc. Praxair, Inc. RPM International, Inc. The Scotts Miracle-Gro Company Sigma-Aldrich Corp. The Valspar Corp. Commercial Banks — 1.1% Bank of Hawaii Corp. Bank of the Ozarks, Inc. Barclays PLC - SP-ADR BB&T Corp. Citizens Republic Bancorp, Inc.* East West Bancorp, Inc. Fifth Third Bancorp Hudson City Bancorp, Inc. Huntington Bancshares Inc. KeyCorp The accompanying notes to financial statements are an integral part of this schedule. - 9 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Commercial Banks — 1.1% (Continued) PNC Financial Services Group, Inc. $ Regions Financial Corp. SunTrust Banks, Inc. Synovus Financial Corp. Texas Capital Bancshares, Inc.* The Toronto-Dominion Bank U.S. Bancorp Wells Fargo & Co. Zions Bancorporation Commercial Services & Supplies — 0.7% Cintas Corp. Copart, Inc.* A.T. Cross Company* R.R. Donnelley & Sons Company Iron Mountain Incorporated KAR Auction Services Inc.* Herman Miller, Inc. Progressive Waste Solutions Ltd. RINO International Corp.* Rollins, Inc. The Standard Register Co. Stericycle, Inc.* Waste Connections, Inc. Waste Management, Inc. Communications Equipment — 2.8% Acme Packet, Inc.* ADTRAN, Inc. Alcatel-Lucent - SP-ADR* Aruba Networks Inc.* Brocade Communications Systems, Inc.* Ciena Corp.* Cisco Systems, Inc. L.M. Ericsson Telephone Co. F5 Networks, Inc.* Finisar Corp.* Harris Corp. Infinera Corporation* Ituran Location and Control Ltd. JDS Uniphase Corp.* Juniper Networks, Inc.* Loral Space & Communications Inc.* Motorola Solutions, Inc. NETGEAR, Inc.* Plantronics, Inc. Polycom, Inc.* Procera Networks, Inc.* QUALCOMM, Inc. RADWARE Ltd.* Riverbed Technology, Inc.* Tellabs, Inc. ViaSat, Inc.* Westell Technologies, Inc.* Computers & Peripherals — 7.9% Apple Inc.* Dell Inc.* EMC Corp.* Fusion-io Inc.* International Business Machines Corp. Lexmark International, Inc. NetApp, Inc.* QLogic Corp.* SanDisk Corp.* Seagate Technology PLC Silicon Graphics International Corporation* STEC Inc.* Teradata Corp.* Western Digital Corp.* Construction & Engineering — 0.5% Chicago Bridge & Iron Company N. V. NYS Fluor Corp. Foster Wheeler AG* The accompanying notes to financial statements are an integral part of this schedule. - 10 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Construction & Engineering — 0.5% (Continued) Jacobs Engineering Group Inc.* $ The Shaw Group Inc.* Construction Materials — 0.0% Vulcan Materials Company Consumer Finance — 0.7% American Express Co. Capital One Financial Corp. Credit Acceptance Corporation* Discover Financial Services Consumer Services – Diversified — 0.1% Coinstar, Inc.* Sotheby’s Containers & Packaging — 0.4% Ball Corp. Boise, Inc. Crown Holdings, Inc.* Owens-Illinois, Inc.* Distributors — 0.2% Genuine Parts Co. Electric Utilities — 0.2% CPFL Energia S.A. - ADR Exelon Corporation Progress Energy, Inc. Electrical Equipment — 0.9% The Babcock & Wilcox Co.* Cooper Industries PLC Emerson Electric Co. Hubbell Incorporated, CL B Rockwell Automation, Inc. Roper Industries, Inc. Sensata Technologies Holding N.V.* A.O. Smith Corp. Electronic Equipment, Instruments & Components — 1.5% Agilent Technologies, Inc.* Amphenol Corporation Arrow Electronics, Inc.* Coherent, Inc.* Flextronics International Ltd.* FLIR Systems, Inc. Hitachi, Ltd. InvenSense Inc.* Itron, Inc.* Jabil Circuit, Inc. LeCroy Corporation* LG Display Company Ltd. - ADR* Littelfuse, Inc. Maxwell Technologies, Inc.* Molex Inc. OSI Systems, Inc.* Park Electrochemical Corp. PC Connection, Inc. Sanmina-SCI Corp.* TE Connectivity Limited Tech Data Corp.* Trimble Navigation Ltd.* Universal Display Corporation* Vishay Intertechnology, Inc.* Energy Equipment & Services — 2.0% Atwood Oceanics, Inc.* Baker Hughes Inc. Cameron International Corp.* CGG-Veritas - SP-ADR* Diamond Offshore Drilling, Inc. Dresser-Rand Group, Inc.* FMC Technologies, Inc.* Halliburton Co. Helmerich & Payne, Inc. Hercules Offshore, Inc.* Lufkin Industries, Inc. The accompanying notes to financial statements are an integral part of this schedule. - 11 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Energy Equipment & Services — 2.0% (Continued) Nabors Industries Ltd.* $ National-Oilwell Varco Inc. Newpark Resources, Inc.* Oceaneering International, Inc. Oil States International, Inc.* Parker Drilling Co.* Patterson-UTI Energy, Inc. Pioneer Drilling Company* Precision Drilling Corporation* Rowan Companies, Inc.* Schlumberger Ltd. Seadrill Ltd. Tenaris S.A. - SP-ADR Transocean Ltd. Weatherford International Ltd.* Financial Services – Diversified — 0.8% Bank of America Corp. Citigroup Inc. CME Group Inc. ING Groep N.V. - SP-ADR* JPMorgan Chase & Co. Leucadia National Corporation Moody’s Corporation The NASDAQ OMX Group, Inc.* NewStar Financial, Inc.* NYSE Euronext Food & Staples Retailing — 1.4% Casey’s General Stores, Inc. Costco Wholesale Corp. The Great Atlantic & Pacific Tea Company, Inc.*(b) — PriceSmart, Inc. Rite Aid Corporation* United Natural Foods, Inc.* Wal-Mart Stores, Inc. Whole Foods Market, Inc. Food Products — 1.2% B & G Foods Inc. Bunge Limited Chiquita Brands International, Inc.* Diamond Foods, Inc. Green Mountain Coffee Roasters, Inc.* The Hain Celestial Group, Inc.* McCormick & Company, Inc. Mead Johnson Nutrition Company Post Holdings Inc.* Ralcorp Holdings, Inc.* Sanderson Farms, Inc. Sara Lee Corp. The J.M. Smucker Co. Unilever PLC - SP-ADR Health Care Equipment & Supplies — 1.6% C.R. Bard, Inc. Baxter International Inc. Becton, Dickinson & Co. Cyberonics, Inc.* DENTSPLY International Inc. Edwards Lifesciences Corp.* Endologix, Inc.* Haemonetics Corporation* Hologic, Inc.* IDEXX Laboratories, Inc.* Intuitive Surgical, Inc.* Medtronic, Inc. Sirona Dental Systems, Inc.* The Spectranetics Corporation* St. Jude Medical, Inc. Stryker Corp. Varian Medical Systems, Inc.* Health Care Providers & Services — 3.0% Aetna Inc. AMERIGROUP Corporation* The accompanying notes to financial statements are an integral part of this schedule. - 12 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Health Care Providers & Services — 3.0% (Continued) Centene Corporation* $ CIGNA Corp. Community Health Systems Inc.* Coventry Health Care, Inc. Express Scripts, Inc.* Fresenius Medical Care AG & Co. KGaA - SP-ADR HCA Holdings, Inc. Health Management Associates, Inc.* Health Net Inc.* HEALTHSOUTH Corp.* Humana Inc. Laboratory Corporation of America Holdings* LCA-Vision Inc.* Lincare Holdings Inc. Magellan Health Services, Inc.* McKesson Corp. Medco Health Solutions, Inc.* Molina Healthcare Inc.* Patterson Companies Inc. PSS World Medical, Inc.* Quest Diagnostics Inc. Henry Schein, Inc.* Tenet Healthcare Corp.* UnitedHealth Group Inc. WellCare Health Plans Inc.* WellPoint Inc. Health Care Technology — 0.8% athenahealth Inc.* Cerner Corp.* HealthStream, Inc.* Omnicell, Inc.* Quality Systems, Inc. Home Building — 0.6% Beazer Homes USA, Inc.* D.R. Horton, Inc. Hovnanian Enterprises, Inc. Cl A* KB Home Lennar Corp. Pulte Group Inc.* The Ryland Group, Inc. Toll Brothers, Inc.* Hotels, Restaurants & Leisure — 5.6% 7 Days Group Holdings Ltd. - SP-ADR* BJ’s Restaurants Inc.* Bob Evans Farms, Inc. Boyd Gaming Corp.* Brinker International, Inc. Buffalo Wild Wings Inc.* Caribou Coffee Company, Inc.* Carnival Corp. Carrols Restaurant Group Inc.* The Cheesecake Factory Inc.* Chipotle Mexican Grill, Inc.* Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. DineEquity, Inc.* Domino’s Pizza, Inc.* Dunkin’ Brands Group Inc. Home Inns & Hotels Management, Inc. - SP-ADR* Hyatt Hotels Corp.* InterContinental Hotels Group PLC - SP-ADR Jamba, Inc.* Krispy Kreme Doughnuts, Inc.* Las Vegas Sands Corp.* LIFE TIME FITNESS, Inc.* Marriott International Inc. Marriott Vacations Worldwide Corporation* McDonald’s Corp. The accompanying notes to financial statements are an integral part of this schedule. - 13 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Hotels, Restaurants & Leisure — 5.6% (Continued) Melco Crown Entertainment Ltd. - SP-ADR* $ MGM Resorts International* P.F. Chang’s China Bistro, Inc. Panera Bread Co.* Papa John’s International, Inc.* Peet’s Coffee & Tea Inc.* Penn National Gaming, Inc.* Red Robin Gourmet Burgers Inc.* Royal Caribbean Cruises Ltd. Ruth’s Hospitality Group Inc.* Shuffle Master, Inc.* Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Tim Hortons, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. Household Durables — 1.5% Ethan Allen Interiors Inc. Garmin Ltd. Harman International Industries, Inc. iRobot Corporation* Jarden Corporation La-Z-Boy Inc.* Leggett & Platt, Incorporated M.D.C. Holdings, Inc. Mohawk Industries, Inc.* Newell Rubbermaid Inc. Panasonic Corporation SodaStream International Ltd.* Sony Corp. - SP-ADR Stanley Black & Decker Inc. Tempur-Pedic International Inc.* Tupperware Brands Corp. Whirlpool Corporation Household Products — 0.2% Church & Dwight Co., Inc. Colgate-Palmolive Co. Energizer Holdings, Inc.* WD-40 Co. Industrial Conglomerates — 0.3% 3M Co. General Electric Co. McDermott International, Inc.* Textron Inc. Tyco International Ltd. Insurance — 1.0% Aflac, Inc. The Allstate Corporation Ambac Financial Group, Inc.* American International Group, Inc.* Berkshire Hathaway Inc. Cl B* The Chubb Corporation Arthur J. Gallagher & Co. Genworth Financial Inc.* The Hartford Financial Services Group, Inc. Marsh & McLennan Companies, Inc. MBIA Inc.* MetLife, Inc. Prudential Financial, Inc. Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail — 1.1% Amazon.com, Inc.* Blue Nile, Inc.* Expedia, Inc. Groupon, Inc.* Liberty Interactive Corporation Cl A* The accompanying notes to financial statements are an integral part of this schedule. - 14 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Internet & Catalog Retail — 1.1% (Continued) Netflix Inc.* $ Priceline.com Inc.* Shutterfly, Inc.* TripAdvisor Inc.* Internet Software & Services — 2.4% Akamai Technologies, Inc.* Baidu, Inc. - SP-ADR* BroadVision, Inc.* eBay Inc.* Equinix, Inc.* Google Inc.* IAC/InterActiveCorp Internet Initiative Japan Inc. - SP-ADR LinkedIn Corporation* Liquidity Services Inc.* LogMeIn, Inc.* MercadoLibre Inc. Monster Worldwide, Inc.* NetEase.com Inc. - SP-ADR* Open Text Corporation* OpenTable, Inc.* Openwave Systems Inc.* Rackspace Hosting, Inc.* Rediff.com India Limited - SP-ADR* SINA Corp.* Sohu.com Inc.* Travelzoo Inc.* ValueClick, Inc.* VeriSign, Inc. VistaPrint N.V.* Youku.com Inc.* Zillow, Inc.* IT Services — 2.3% Accenture PLC Alliance Data Systems Corporation* CACI International Inc.* Cognizant Technology Solutions Corp.* Computer Sciences Corporation DST Systems, Inc. Fidelity National Information Services, Inc. Fiserv, Inc.* Gartner, Inc.* Genpact Limited* Infosys Ltd. - SP-ADR InterXion Holding N.V.* Mastercard, Inc. MAXIMUS, Inc. Paychex, Inc. Sapient Corp. Satyam Computer Services Ltd. - SP-ADR*(b) Total System Services, Inc. VeriFone Systems, Inc.* Visa Inc. Leisure Equipment & Products — 0.4% Eastman Kodak Co.* Mattel, Inc. Smith & Wesson Holding Corporation* Sturm, Ruger & Company, Inc. Life Sciences Tools & Services — 0.4% Affymetrix, Inc.* Bruker Corp.* Cambrex Corp.* Complete Genomics Inc.* Life Technologies Corporation* Mettler-Toledo International Inc.* Parexel International Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc.* Waters Corp.* The accompanying notes to financial statements are an integral part of this schedule. - 15 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Machinery — 3.4% AGCO Corporation* $ Alamo Group Inc. Barnes Group Inc. Caterpillar Inc. CNH Global N.V.* Crane Co. Cummins Inc. Deere & Co. Donaldson Company, Inc. Dover Corporation Eaton Corp. FreightCar America Inc. Gardner Denver Inc. IDEX Corporation Illinois Tool Works Inc. Ingersoll-Rand PLC ITT Corp. Joy Global Inc. Kennametal Inc. The Manitowoc Company, Inc. Navistar International Corp.* Nordson Corporation Oshkosh Corporation* PACCAR Inc. Pall Corp. Parker Hannifin Corp. Pentair, Inc. Robbins & Myers, Inc. Sauer-Danfoss, Inc.* Snap-On, Inc. Terex Corp.* The Timken Company Titan International, Inc. Valmont Industries, Inc. Wabtec Corporation Westport Innovations Inc.* Xylem, Inc. Media — 2.9% Belo Corp. CBS Corp. Cl B Non-Voting Comcast Corp. DIRECTV* Discovery Communications, Inc.* DISH Network Corp. The Walt Disney Co. Entercom Communications Corp.* Focus Media Holding Limited - ADR* Gannett Co., Inc. IMAX Corp.* The Interpublic Group of Companies, Inc. Liberty Media Corporation* Lions Gate Entertainment Corp.* Live Nation Entertainment, Inc.* The McGraw-Hill Companies, Inc. Morningstar, Inc. News Corp. Cl B Omnicom Group Inc. Pandora Media Inc.* Sirius XM Radio Inc.* Time Warner Cable Inc. Time Warner Inc. Virgin Media Inc. Metals & Mining — 2.6% AK Steel Holding Corporation Alcoa Inc. Allegheny Technologies, Inc. ArcelorMittal NYS AuRico Gold Inc.* Avalon Rare Metals, Inc.* Barrick Gold Corp. BHP Billiton Ltd. - SP-ADR China Precision Steel, Inc.* Cliffs Natural Resources Inc. Coeur d’ Alene Mines Corp.* Commercial Metals Company Eldorado Gold Corp. The accompanying notes to financial statements are an integral part of this schedule. - 16 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Metals & Mining — 2.6% (Continued) Freeport-McMoRan Copper & Gold Inc. $ Goldcorp, Inc. Golden Star Resources Ltd.* Harmony Gold Mining Company Ltd. - SP-ADR Hecla Mining Co. IAMGOLD Corp. Ivanhoe Mines Ltd.* Kinross Gold Corp. Mechel - SP-ADR Molycorp, Inc.* New Gold Inc.* NovaGold Resources Inc.* Nucor Corp. Pan American Silver Corp. Paramount Gold and Silver Corporation* Pilot Gold Inc.* Randgold Resources Ltd. Rare Element Resources Ltd.* Rio Tinto PLC - SP-ADR RTI International Metals, Inc.* Silver Standard Resources Inc.* Silver Wheaton Corp. Silvercorp Metals Inc. Southern Copper Corp. Steel Dynamics, Inc. Stillwater Mining Company* SunCoke Energy, Inc.* Taseko Mines Ltd.* Teck Resources Ltd. Cl B Ternium S.A. - SP-ADR Titanium Metals Corp. United States Steel Corp. Vale S.A. - SP-ADR Walter Energy, Inc. Yamana Gold Inc. Multiline Retail — 2.1% Big Lots, Inc.* Dillard’s, Inc. Dollar General Corp.* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl’s Corp. Macy’s, Inc. Nordstrom, Inc. J.C. Penney Company, Inc. Saks, Inc.* Sears Holdings Corporation* Target Corp. Multi-Utilities — 0.1% CMS Energy Corporation NiSource Inc. Office Electronics — 0.0% Zebra Technologies Corporation* Oil, Gas & Consumable Fuels — 3.5% Anadarko Petroleum Corp. Apache Corp. BP- PLC - SP-ADR Cabot Oil & Gas Corp. Canadian Natural Resources Ltd. Carrizo Oil & Gas, Inc.* Cenovus Energy Inc. Cheniere Energy, Inc.* Clean Energy Fuels Corporation* Cobalt International Energy, Inc.* Concho Resources Inc.* ConocoPhillips Continental Resources, Inc.* Denbury Resources Inc.* Enbridge Inc. EnCana Corp. EOG Resources, Inc. GeoResources, Inc.* Gulfport Energy Corporation* Hess Corp. The accompanying notes to financial statements are an integral part of this schedule. - 17 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Oil, Gas & Consumable Fuels — 3.5% (Continued) HollyFrontier Corporation $ Ivanhoe Energy, Inc.* Kodiak Oil & Gas Corp.* Marathon Oil Corp. Marathon Petroleum Corporation McMoRan Exploration Co.* Murphy Oil Corp. Newfield Exploration Co.* Noble Energy, Inc. Oasis Petroleum Inc.* Occidental Petroleum Corp. Patriot Coal Corp.* Peabody Energy Corp. PetroChina Company Ltd. Petroleo Brasileiro S.A. - SP-ADR Pioneer Natural Resources Co. Plains Exploration & Production Company* Range Resources Corp. SandRidge Energy Inc.* Sasol Ltd. - SP-ADR Southwestern Energy Co.* Stone Energy Corporation* Suncor Energy, Inc. Sunoco, Inc. Tesoro Corp.* TransGlobe Energy Corp.* Valero Energy Corp. Western Refining, Inc. Whiting Petroleum Corp.* The Williams Companies, Inc. Paper & Forest Products — 0.5% P.H. Glatfelter Co. International Paper Co. Louisiana-Pacific Corp.* MeadWestvaco Corporation Personal Products — 1.1% Elizabeth Arden, Inc.* Herbalife Ltd. The Estee Lauder Companies Inc. Medifast, Inc.* Nu Skin Enterprises, Inc. Nutrisystem, Inc. Revlon, Inc.* Weight Watchers International, Inc. Pharmaceuticals — 2.5% Abbott Laboratories Allergan, Inc. AstraZeneca PLC - SP-ADR Bayer AG - SP-ADR Dr. Reddy’s Laboratories Ltd. - SP-ADR Elan Corporation PLC - SP-ADR* Endo Pharmaceuticals Holdings Inc.* Forest Laboratories, Inc.* GlaxoSmithKline-PLC - SP-ADR Jazz Pharmaceuticals, Inc.* Eli Lilly and Co. The Medicines Company* Medicis Pharmaceutical Corp. Merck & Co., Inc. Mylan, Inc.* Novartis AG - SP-ADR Novo Nordisk A/S - SP-ADR Perrigo Co. Pfizer Inc. Questcor Pharmaceuticals, Inc.* Salix Pharmaceuticals, Ltd.* Shire PLC- SP-ADR Valeant Pharmaceuticals International, Inc.* ViroPharma Inc.* VIVUS Inc.* Watson Pharmaceuticals, Inc.* The accompanying notes to financial statements are an integral part of this schedule. - 18 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Professional Services — 0.7% 51job, Inc. - SP-ADR* $ The Dun & Bradstreet Corporation Equifax Inc. IHS Inc.* Kforce Inc.* Manpower Inc. On Assignment, Inc.* Robert Half International, Inc. Towers Watson & Company Cl A Verisk Analytics, Inc.* Real Estate Management & Development — 0.0% CBRE Group, Inc.* (F/K/A CB Richard Ellis Group, Inc.) Road & Rail — 1.7% Avis Budget Group, Inc.* Canadian National Railway Company Canadian Pacific Railway Limited CSX Corp. Dollar Thrifty Automotive Group, Inc.* Hertz Global Holdings, Inc.* J.B. Hunt Transportation Services, Inc. Kansas City Southern* Norfolk Southern Corp. Old Dominion Freight Line, Inc.* RailAmerica Inc.* Ryder Systems, Inc. Union Pacific Corp. Zipcar, Inc.* Semiconductors & Semiconductor Equipment — 3.5% Advanced Micro Devices, Inc.* Altera Corp. Analog Devices, Inc. Applied Materials, Inc. ARM Holdings PLC - SP-ADR ASM International N.V.* ASML Holding N.V. NYS Atmel Corp.* Avago Technologies Ltd. Broadcom Corp. Cavium Inc.* Cirrus Logic, Inc.* Cree, Inc.* Cypress Semiconductor Corp. Entegris Inc.* EZchip Semiconductor Ltd.* Fairchild Semiconductor International, Inc.* GT Advanced Technologies Inc.* Integrated Device Technology, Inc.* Intel Corporation KLA-Tencor Corp. Kopin Corporation* Kulicke and Soffa Industries, Inc.* Lam Research Corp.* Lattice Semiconductor Corp.* LSI Corp.* LTX-Credence Corporation* Marvell Technology Group Ltd.* Maxim Integrated Products, Inc. MEMC Electronic Materials, Inc.* Microchip Technology Inc. Micron Technology, Inc.* Microsemi Corporation* MIPS Technologies, Inc.* Nanometrics Incorporated* Novellus Systems, Inc.* NVIDIA Corp.* OmniVision Technologies, Inc.* ON Semiconductor Corp.* RF Micro Devices, Inc.* Semtech Corporation* Skyworks Solutions, Inc.* The accompanying notes to financial statements are an integral part of this schedule. - 19 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Semiconductors & Semiconductor Equipment — 3.5% (Continued) Taiwan Semiconductor Manufacturing Company Ltd. - SP-ADR $ Teradyne, Inc.* TriQuint Semiconductor, Inc.* Veeco Instruments Inc.* Xilinx, Inc. Software — 5.8% Adobe Systems Inc.* Advent Software, Inc.* Ariba Inc.* Autodesk, Inc.* BMC Software, Inc.* BroadSoft Inc.* CA, Inc. Cadence Design Systems, Inc.* Check Point Software Technologies Ltd.* Citrix Systems, Inc.* Compuware Corp.* Ebix, Inc. FactSet Research Systems Inc. Fair Isaac Corp. Fortinet Inc.* Glu Mobile Inc.* Jack Henry & Associates, Inc. Informatica Corp.* Intuit Inc. JDA Software Group, Inc.* Mentor Graphics Corporation* MICROS Systems, Inc.* Microsoft Corp. NetSuite Inc.* Oracle Corp. Parametric Technology Corp.* Progress Software Corporation* QLIK Technologies Inc.* RealPage, Inc.* Red Hat, Inc.* Rosetta Stone, Inc.* Rovi Corporation* Salesforce.com, Inc.* SAP AG - SP-ADR Solarwinds, Inc.* Sourcefire Inc.* Symantec Corp.* Synchronoss Technologies, Inc.* Synopsys, Inc.* TIBCO Software Inc.* TiVo Inc.* Tyler Technologies, Inc.* The Ultimate Software Group, Inc.* VMware Inc.* Wave Systems Corp.* Websense, Inc.* Zynga Inc. Cl A* Solar — 0.1% First Solar, Inc.* JA Solar Holdings Co., Ltd. - SP-ADR* LDK Solar Co. Ltd. - SP-ADR* Trina Solar Limited - SP-ADR* Yingli Green Energy Holding Company Limited - ADR* Specialty Retail — 7.6% Abercrombie & Fitch Co. Advance Auto Parts, Inc. American Eagle Outfitters, Inc. Ann Inc.* Ascena Retail Group, Inc.* AutoNation, Inc.* AutoZone, Inc.* bebe stores, inc. Bed Bath & Beyond Inc.* Best Buy Co., Inc. Borders Group, Inc.*(b) — CarMax, Inc.* The accompanying notes to financial statements are an integral part of this schedule. - 20 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Specialty Retail — 7.6% (Continued) Charming Shoppes, Inc.* $ Chico’s FAS, Inc. The Children’s Place Retail Stores, Inc.* Coldwater Creek Inc.* Cost Plus, Inc.* Dick’s Sporting Goods, Inc. DSW, Inc. Express, Inc.* The Finish Line, Inc. Foot Locker, Inc. Francesca’s Holdings Corporation* The Gap, Inc. GNC Acquisition Holdings Inc. Group 1 Automotive, Inc. Guess?, Inc. Hibbett Sports Inc.* The Home Depot, Inc. Hot Topic, Inc. Limited Brands, Inc. Lithia Motors, Inc. Lowe’s Companies, Inc. Lumber Liquidators Holdings, Inc.* Office Depot, Inc.* OfficeMax Inc.* O’Reilly Automotive, Inc.* PetSmart, Inc. Pier 1 Imports, Inc.* RadioShack Corporation Rent-A-Center, Inc. Ross Stores, Inc. Sally Beauty Holdings, Inc.* The Sherwin-Williams Co. Signet Jewelers Ltd. Sonic Automotive, Inc. Cl A Staples, Inc. Stein Mart, Inc.* Tiffany & Co. The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. Urban Outfitters, Inc.* Williams-Sonoma, Inc. Zumiez Inc.* Telecommunication Services – Diversified — 0.6% 8x8, Inc.* BT Group PLC - SP-ADR CenturyLink, Inc. China Unicom (Hong Kong) Ltd. - SP-ADR City Telecom (H.K.) Ltd. - SP-ADR Level 3 Communications, Inc.* magicJack VocalTec Ltd.* tw telecom inc.* Telecommunication Services – Wireless — 0.5% Crown Castle International Corp.* Leap Wireless International, Inc.* MetroPCS Communications, Inc.* Mobile TeleSystems - SP-ADR SBA Communications Corporation* Sprint Nextel Corp.* Textiles, Apparel & Luxury Goods — 2.8% Coach, Inc. Crocs, Inc.* Deckers Outdoor Corp.* Fossil, Inc.* Gildan Activewear Inc. Iconix Brand Group, Inc.* Joe’s Jeans, Inc.* Liz Claiborne, Inc.* Lululemon Athletica Inc.* Luxottica Group SPA - SP-ADR Steven Madden, Ltd.* Michael Kors Holdings Ltd.* Movado Group, Inc. NIKE, Inc. Cl B The accompanying notes to financial statements are an integral part of this schedule. - 21 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2012 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 100.2% (a) (Continued) COMMON STOCKS — 99.4% (a) (Continued) Textiles, Apparel & Luxury Goods — 2.8% (Continued) PVH Corp. $ Ralph Lauren Corporation True Religion Apparel, Inc.* Under Armour, Inc.* VF Corp. Tobacco — 0.2% Altria Group Inc. Philip Morris International Inc. Reynolds American Inc. Trading Companies & Distributors — 0.9% Fastenal Co. W.W. Grainger, Inc. TAL International Group, Inc. Titan Machinery, Inc.* United Rentals, Inc.* WESCO International, Inc.* Water Utilities — 0.0% American Water Works Co., Inc. Total common stocks (cost $188,990,636) PUBLICLY TRADED PARTNERSHIPS — 0.1% (a) Capital Markets — 0.0% Lazard Ltd. Oil, Gas & Consumable Fuels — 0.1% Linn Energy LLC Total publicly traded partnerships (cost $290,313) REITS — 0.4% (a) Real Estate Investment Trusts — 0.4% American Tower Corp. OMEGA Healthcare Investors, Inc. Rayonier Inc. Simon Property Group, Inc. SL Green Realty Corp. Sun Communities, Inc. Taubman Centers, Inc. Total REITS (cost $811,484) WARRANTS — 0.0% (a) American International Group, Inc.*, Expiration Date - 01/19/21, Exercise Price - $45.00 Total warrants (cost $47,259) PREFERRED STOCKS — 0.3% (a) Beverages — 0.3% Companhia de Bebidas das Americas Preferred - SP-ADR Total preferred stocks (cost $443,451) Total investments — 100.2% (cost $190,583,143) Liabilities, less cash and receivables — (0.2)% (a) ) TOTAL NET ASSETS — 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. (b) These securities were fair valued as determined by the adviser using procedures approved by the Board of Directors and are classified as level 2.As of March 31, 2012, the aggregate value of these securities was $25,628 which represents 0.0% of total net assets. ADR – Unsponsored American Depositary Receipts PLC – Public Limited Company N.V. – Dutch Public Limited Liability Co. NYS – New York Registered Shares S.A. – Sociedad Anónima S.A.B. de C.V. – Sociedad Anónima Bursetil de Capital Variable SP - ADR – Sponsored American Depositary Receipts The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI & S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes to financial statements are an integral part of this schedule. - 22 - Reynolds Blue Chip Growth Fund STATEMENT OF OPERATIONS For the Six Months Ending March 31, 2012 (Unaudited) INVESTMENT INCOME: Dividends (net of foreign withholding taxes of $15,220) $ Total investment income EXPENSES: Management fees Transfer agent fees Administrative and accounting services Distribution fees Custodian fees Registration fees Insurance expense Professional fees Printing and postage expense Overdraft fees Board of Directors fees Chief Compliance Officer fees Other expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS NET INCREASE IN UNREALIZED APPRECIATION ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ending March 31, 2012 (Unaudited) and For the Year Ended September 30, 2011 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net increase (decrease) in unrealized appreciation on investments ) Net increase (decrease) in net assets resulting from operations ) FUND SHARE ACTIVITIES: Proceeds from shares issued (627,679 and 4,121,709 shares, respectively) Cost of shares redeemed (1,340,783 and 2,241,424 shares, respectively) ) ) Net (decrease) increase in net assets derived from Fund share activities ) TOTAL INCREASE NET ASSETS AT THE BEGINNING OF THE PERIOD NET ASSETS AT THE END OF THE PERIOD (Includes accumulated net investment income of $0 and $0, respectively) $ $ The accompanying notes to financial statements are an integral part of these statements. - 23 - Reynolds Blue Chip Growth Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each period) (Unaudited) For the Six Months Ending Years Ended September 30, March 31, 2012 PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of period $ Income from investment operations: Net investment (loss) income (a) Net realized and unrealized gains (loss) on investments ) Total from investment operations ) Less distributions: Distributions from net investment income — ) — Distributions from net realized gains — Total from distributions — ) — Net asset value, end of period $ TOTAL RETURN 28.09% (3.71%
